Citation Nr: 1729302	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-28 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for a left knee condition.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

5.  Entitlement to an increased disability rating for right knee degenerative joint disease involving the femorotibial joint medially, and Pellegrini-Stieda disease, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001.  

An appeal of the issue of entitlement to service connection for PTSD was taken from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A January 2016 rating decision denied entitlement to service connection for high blood pressure, entitlement to service connection for a left knee condition, and denied reopening the claim for service connection for sleep apnea.  The January 2016 rating decision also denied entitlement to an increased disability rating for right knee degenerative joint disease involving the femorotibial joint medially, and Pellegrini-Stieda disease, currently rated as 10 percent disabling.  A timely notice of disagreement was received by VA in February 2016 relating to the above issues.  The appellate process has been triggered and the issues are listed on the title page of this Remand.  

The issues of entitlement to service connection for high blood pressure, entitlement to service connection for a left knee condition, whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and entitlement to an increased disability rating for right knee degenerative joint disease involving the femorotibial joint medially, and Pellegrini-Stieda disease, currently rated as 10 percent disabling, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

By a rating decision in January 2016, prior to the promulgation of a decision by the Board, service connection was granted for PTSD; no disagreement has been expressed as to the effective date or initial rating assigned for the disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

A December 2010 rating decision denied service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement with respect to the issue and a statement of the case was issued September 2013.  The Veteran filed a substantive appeal with respect to the issue in October 2013.  Thus, the issue became ripe for appellate consideration.  Subsequently, however, a January 2016 rating decision granted service connection for PTSD and assigned an initial rating of 50 percent effective June 17, 2015.  The Veteran did not file a notice of disagreement relating to the initial rating or the effective date assigned.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is not before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).  

There remain no allegations of errors of fact or law for appellate consideration as to the issue of entitlement to service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

An appeal of the issue of entitlement to service connection for PTSD is dismissed.


REMAND

In a January 2016 rating decision, the AOJ denied the Veteran's claims for entitlement to service connection for high blood pressure, entitlement to service connection for a left knee condition, and denied reopening the claim for service connection for sleep apnea.  The January 2016 rating decision also denied entitlement to an increased disability rating for right knee degenerative joint disease involving the femorotibial joint medially, and Pellegrini-Stieda disease, currently rated as 10 percent disabling.  In February 2016 the Veteran submitted a timely notice of disagreement.  The record does not indicate that a statement of the case has been issued.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required for these issues so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issues of entitlement to service connection for high blood pressure, entitlement to service connection for a left knee condition, whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and entitlement to an increased disability rating for right knee degenerative joint disease involving the femorotibial joint medially, and Pellegrini-Stieda disease, currently rated as 10 percent disabling, pursuant to a notice of disagreement received in February 2016 as to a January 2016 rating decision.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the January 2016 rating decision as to these issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (b) (2016).


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


